Exhibit 10.1

F.N.B. CORPORATION

Restricted Stock Unit Award Agreement

Relative Total Shareholder Return (“TSR”)

Performance-Based

This Restricted Stock Unit Award Agreement (this “Agreement”) is made effective
as of April 1, 2014, between F.N.B. Corporation (“F.N.B.”), a Florida
corporation, and                     (the “Participant”). Any term capitalized
herein but not defined will have the meaning set forth in the Plan or in the
attached Schedules.

 

I. Grant

 

Grant Date:    April 1, 2014

 

II. Participant Information

 

Participant:

 

III. Grant Information

 

Target Amount:                 Restricted Stock Units Performance Metric:   
F.N.B.’s total shareholder return (“TSR”) relative to a group of Peer Financial
Institutions (as defined below), calculated according to Schedule 2 (“Relative
TSR”). Performance Period:    April 1, 2014 to March 31, 2017 Vesting Date   
April 1, 2017, subject to satisfying the Vesting Requirements, except as
otherwise provided in Section 4 of this Agreement. Source of Restricted Stock
Units:    F.N.B. Corporation 2007 Incentive Compensation Plan, as Amended (the
“Plan”).

 

IV. Vesting Table

 

Threshold Level

  

 

25

% 

25th to 49th Relative TSR percentile

  

Target Level

  

 

100

% 

50th to 74th Relative TSR percentile

  

Maximum Level

  

 

175

% 

75th Relative TSR percentile or higher

  

This Agreement includes this cover page (“Agreement Cover Page”) and the
following Schedules, which are expressly incorporated by reference in their
entirety herein:

Schedule 1 – General Terms and Conditions

Schedule 2 – Calculation of Relative Total Shareholder Return

Schedule 3 – List of Peer Financial Institutions

IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties hereto
have executed this Agreement as of the Grant Date.

 

F.N.B. CORPORATION     PARTICIPANT

 

   

 

Name:   Vincent J. Delie, Jr.     Name:   Title:   C.E.O. and President      



--------------------------------------------------------------------------------

SCHEDULE 1

General Terms and Conditions of the

RESTRICTED STOCK UNIT AWARD AGREEMENT

This Agreement is between the Participant and F.N.B. and sets forth the terms
and conditions of the grant of Restricted Stock Units to the Participant. The
grant of the Restricted Stock Units was made by the Compensation Committee of
the F.N.B. Board of Directors (the “Committee”) pursuant to the terms of the
Plan, subject to the Agreement becoming effective on the Grant Date specified on
the Agreement Cover Page (hereinafter the “Grant Date”).

The terms of the Plan are incorporated herein by reference, including the
definitions of terms contained in the Plan. Any inconsistency between the
Agreement and the terms and conditions of the Plan will be resolved in
accordance with the Plan, in particular, Article 2 of the Plan which, in
relevant part, provides the Committee with sole discretion to construe and
interpret the Plan and Agreement. Unless otherwise specified herein or the
context indicates differently, all references in this Agreement to “F.N.B.”
shall mean F.N.B. or its Affiliates unless otherwise stated.

RECITALS

WHEREAS, the Preamble and Recitals to this Agreement are incorporated into and
made part of this Agreement; and

WHEREAS, the Participant has accepted this Award of Restricted Stock Units and
agrees to the terms and conditions stated below.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and intending to be legally bound hereby, each of the parties
covenants and agrees as follows:

Section 1. Purpose. The purpose of this Award is to align the Participant’s
interest with that of F.N.B. stockholders by attaining an attractive TSR to
F.N.B. stockholders over the Performance Period.

Section 2. Restricted Stock Unit Award. Subject to the provisions of this
Agreement and the provisions of the Plan, F.N.B. hereby grants to the
Participant an Award of Restricted Stock Units, denominated in the Target
Amount, which, along with dividend equivalent units that accrue pursuant to
Section 6 hereof, shall become vested in an amount determined by the Vesting
Table and be payable in shares of Stock, subject to application of Sections 3
and 4. These Restricted Stock Units are notional units of measurement
denominated in shares of Stock (i.e., one Restricted Stock Unit is equivalent to
one share of Stock). The Restricted Stock Units represent an unfunded, unsecured
right to receive Stock (and dividend equivalent payments pursuant to Section 6
hereof) in the future if the conditions set forth in this Agreement and the Plan
are satisfied.

Section 3. Vesting. Except as otherwise provided in Section 4, the Award shall
vest on the Vesting Date, as that term is defined in Part III of the Agreement
Cover Page, in the proportion determined pursuant to the Vesting Table contained
in Part IV of the Agreement Cover Page

 

-2-



--------------------------------------------------------------------------------

(hereinafter referred to as the “Vesting Table”), provided that both of the
vesting requirements set forth in Section 3(a) and (b) (the “Vesting
Requirements”) are satisfied. The amount of the Award that vests on the Vesting
Date in accordance with Section 3 and 4 shall be the “Vested Amount.”

 

(a) Service Requirement. The Participant must remain continuously in Service1
with F.N.B. from the Grant Date through the Vesting Date (the “Service Vesting
Requirement”).

 

(b) Performance Requirement. F.N.B.’s TSR, as calculated in accordance with
Schedule 2 attached hereto, for the Performance Period must be greater than or
equal to the 25th percentile of the Peer Financial Institutions’ TSR during the
Performance Period (the “Performance Vesting Requirement”).

 

  (i) Negative Amount. In the event the Vesting Requirements under Section 3(a)
and (b) are satisfied and F.N.B.’s relative TSR amount as calculated pursuant to
Schedule 2 is a negative amount for the Performance Period, the Participant’s
Restricted Stock Units shall vest at no more than the Target Amount.

 

  (ii) Payout Cap. In no event will the value of the shares of Stock delivered
to the Participant on the Vesting Date exceed 3.5 times the value of the shares
of Stock underlying the Target Amount of Restricted Stock Units awarded on the
Grant Date, as shown in Table III of the Agreement Cover Page. In the event that
the value of the shares of Stock to be delivered to the Participant on the
Vesting Date otherwise would exceed 3.5 times the value of the shares of Stock
underlying the Target Amount of Restricted Stock Units awarded on the Grant
Date, the number of shares of Stock delivered to the Participant will be reduced
to the number of whole shares of Stock such that the total value is equal to 3.5
times the value of the shares of Stock underlying the Target Amount of
Restricted Stock Units awarded on the Grant Date.

 

  (iii) Determinations Made at or Between Levels. For amounts between the
Threshold Level and Target Level or between the Target Level and Maximum Level
of the Vesting Table, straight line interpolation, rounded to the nearest whole
share, will be used for TSR performance measure to determine the Vested Amount.
The determination of the amount at Threshold, Target and Maximum Levels shall be
subject to the calculations set forth in Schedule 1, rounded to the nearest
whole Restricted Stock Unit.

 

1  For purposes of this Agreement, “continuously in Service” means that the
Participant’s employment service with F.N.B. or an Affiliate is not interrupted
or terminated. The Participant’s continuous Service shall not be deemed to have
terminated merely because of a change in the capacity in which the Participant
renders service to F.N.B. or an Affiliate as an employee or a change in the
Affiliate entity for which the Participant renders such service, provided that
there is no interruption or termination of the Participant’s continuous Service;
provided further that if any grant is subject to Section 409A of the Code, this
footnote shall only be given effect to the extent consistent with Section 409A
of the Code.

 

-3-



--------------------------------------------------------------------------------

Section 4. Forfeiture; Termination of Service; and Accelerated Vesting of
Restricted Stock Units. Upon the effective date of the termination of
Participant’s Service before the Vesting Date, the Restricted Stock Units shall
immediately be forfeited without consideration or future action being required
of F.N.B. Notwithstanding the foregoing, the Restricted Stock Units shall be
subject to accelerated vesting upon the occurrence of events and subject to the
terms described in the “Accelerated Vesting Table” below:

Accelerated Vesting Table

 

Accelerated Vesting Event

  

Vested Amount

  

Vesting Date

1. Death    100% of Target Amount    Vests immediately upon Participant’s death
2. Normal Retirement occurring in calendar year other than the year of the Grant
Date (for Participant’s age 62 or older as of Grant Date)    100% of the portion
determined to vest pursuant to the Vesting Table    Completion of the
Performance Period (subject to acceleration upon 1 above and 6 below) 3. Normal
Retirement occurring in same calendar year as the year of the Grant Date (for
Participant’s age 62 or older as of Grant Date)    Pro-rated vestinga of the
portion determined to vest pursuant to the Vesting Table    Completion of the
Performance Period (subject to acceleration upon 1 above and 6 below) 4. Normal
Retirement (for participants younger than age 62 as of the Grant Date) or Early
Retirement    Pro-rated vestinga of the portion determined to vest pursuant to
the Vesting Table    Completion of the Performance Period (subject to
acceleration upon 1 above and 6 below) 5. Disability    Pro-rated vestinga of
the portion determined to vest pursuant to the Vesting Table    Completion of
the Performance Period (subject to acceleration upon 1 above and 6 below) 6.
Change in Controlb    100% of Target Amount    Vests immediately upon Change in
Control event

 

a  The pro rata amount shall be determined by multiplying the Vested Amount by a
fraction, the numerator of which is the number of full months the Participant
worked during the Performance Period before the occurrence of the Accelerated
Vesting Event, and the denominator representing the total number of full months
in the Performance Period.

b  For purposes of this Agreement, the termination of the Participant’s Service
from F.N.B. or Affiliate without “Cause” following execution of a definitive
agreement contemplating a “Change in Control” of F.N.B., but prior to the
consummation date of the Change in Control, shall immediately result in full
vesting at the Target Amount.

 

-4-



--------------------------------------------------------------------------------

Section 5. Restrictions. The Restricted Stock Units shall be subject to the
following restrictions:

 

(a) Restrictions on Transfer. The Restricted Stock Units may not be sold,
assigned, transferred, encumbered, hypothecated or pledged by the Participant,
other than to F.N.B. as a result of forfeiture of the Restricted Stock Units as
provided herein and by beneficiary designation, will or by laws of descent and
distribution upon the Participant’s death.

 

(b) No Voting Rights. The Restricted Stock Units granted pursuant to this
Agreement, whether or not vested, will not confer any voting rights upon the
Participant, unless and until the Restricted Stock Units (including the dividend
equivalents) are paid to Participant in shares of Stock.

 

(c) Compliance with Laws and Regulations. The grant of Restricted Stock Units
evidenced hereby shall be subject to all applicable federal and state laws,
rules and regulations and to such approvals by any government or regulatory
agency as may be required. F.N.B. shall not be required to issue or deliver any
certificates for Restricted Stock Units or Stock corresponding to the Units
prior to (i) the listing of such Stock on any stock exchange on which the Stock
may then be listed and (ii) the effectiveness of any registration statement with
respect to such Stock that counsel for F.N.B. deems necessary or appropriate.

Section 6. Dividend Units. Any dividend paid, whether in cash or otherwise, on
the shares of F.N.B. common stock between the Grant Date and the date the Vested
Amount is to be paid to Participant in accordance with Section 7 herein, subject
to the vesting requirements described herein, shall be converted into additional
Restricted Stock Units and upon vesting, shall be distributed to Participant in
accordance with Section 7 herein. Any Restricted Stock Units resulting from the
conversion of these dividend amounts (“Dividend Units”) will be considered
Restricted Stock Units for purposes of this Agreement and will be subject to all
the terms, conditions and restrictions set forth herein. All Dividend Units
shall be subject to the same vesting requirements applicable to the Restricted
Stock Units in respect of which they were credited and shall be payable in
accordance with Section 7 of this Agreement. Each Dividend Unit shall be rounded
to the nearest whole Dividend Unit.

Section 7. Payment of Vested Restricted Stock Units/Enrollment of Stock in DRP.
Within thirty (30) calendar days following the Vesting Date of the Restricted
Stock Units and Dividend Units under Section 3 or Section 4 hereof, the Stock
distributable as a result of such vesting of the Restricted Stock Units shall be
enrolled (on a one-for-one basis) in the Participant’s name in the F.N.B.
Dividend Reinvestment and Direct Stock Purchase Plan (“DRP”). In the event of an
accelerated vesting under Section 4 of this Agreement, the calculation of each
pro rata Restricted Stock Unit or Stock shall be rounded to the nearest whole
Restricted Stock Unit or Stock, respectively. The Participant shall be entitled
to exercise all rights to the unrestricted Stock resulting from the vesting of
the Restricted Stock Units and Dividend Units, including the right to withdraw
such Stock from the DRP, in accordance with the terms of the DRP. On the Vesting
Date, F.N.B. shall withhold an appropriate amount from the unrestricted Stock to
be distributed sufficient to satisfy all or a portion of such tax withholding
requirements.

 

-5-



--------------------------------------------------------------------------------

Section 8. Clawback. The shares of Stock payable in respect of any Vested Amount
under this Agreement shall be subject to recovery by F.N.B. in the circumstances
and manner provided in the F.N.B. Corporation Compensation Recoupment Policy
(“Recoupment Policy”) or any related policy that may be subsequently adopted or
implemented by F.N.B. and in effect from time to time after the date hereof, and
the Participant shall effectuate any such clawback recovery at such time and in
such manner as F.N.B. may specify.

Section 9. No Right of Service. Nothing in this Agreement shall confer upon the
Participant any right to continue in the Service of F.N.B. or interfere in any
way with the right of F.N.B. to terminate the Participant’s Service at any time
or to change the terms and conditions of such Service.

Section 10. Delivery of Documents. By accepting the terms of this Agreement, the
Participant consents to the electronic delivery of documents related to
Participant’s current or future participation in the Plan (including the Plan
documents; this Agreement; any other prospectus or other documents describing
the terms and conditions of the Plan and this grant; and F.N.B.’s then-most
recent annual report to stockholders, annual Report on Form 10-K and definitive
proxy statement), and you acknowledge that such electronic delivery may be made
by F.N.B., in its sole discretion, by one or more of the following methods:
(i) the posting of such documents on F.N.B.’s intranet website; (ii) the
delivery of such documents via the F.N.B. Corporation website; or (iii) delivery
via electronic mail, by attaching such documents to such electronic email and/or
including a link to such documents on an F.N.B. intranet website or F.N.B.
Corporation internet website accessible by you. Notwithstanding the foregoing,
you also acknowledge that F.N.B. may, in its sole discretion (and as an
alternative to, or in addition to, electronic delivery), deliver a paper copy of
any such documents to Participant. Participant further acknowledges that
Participant may receive from F.N.B. a paper copy of any documents distributed
electronically at no cost to Participant by contacting F.N.B. (Attention: Human
Resources Department) in writing to the address specified in Section 11 herein.

Section 11. Notices. Any notice hereunder to F.N.B. shall be addressed to it at
its office, F.N.B. Corporation, 3015 Glimcher Blvd., Hermitage, Pennsylvania
16148, c/o Human Resources Department, and any notice hereunder to the
Participant shall be addressed to the Participant at the Participant’s address
provided to F.N.B. from time to time, subject to the right of either party to
designate at any time hereafter in writing some other address.

Section 12. Entire Agreement and Amendment. This Agreement is the entire
Agreement between the parties to it with respect to the Units, and all prior
oral and written representations are merged in this Agreement. This Agreement
may be amended, modified or terminated only by written agreement between the
Participant and F.N.B., provided, that F.N.B. may amend this Agreement without
further action by the Participant to correct a scrivener’s error or if such
amendment is deemed by F.N.B. to be advisable or necessary to comply with
Section 409A of the Code.

Section 13. Waiver. The failure of F.N.B. to enforce at any time any provision
of the Agreement shall in no way be construed to be a waiver of such provision
or of any other provision hereof.

 

-6-



--------------------------------------------------------------------------------

Section 14. Construction and Dispute Resolution. This Agreement shall be
governed by and construed in accordance with the internal laws of the
Commonwealth of Pennsylvania, without giving effect to principles of conflict of
laws. All headings in this Agreement have been inserted solely for convenience
of reference only, are not to be considered a part of this Agreement, and shall
not affect the interpretation of any of the provisions of this Agreement. In the
event of any dispute or claim relating to or arising out of this Agreement,
including, but not limited to a dispute as to whether the dispute is subject to
arbitration, the Participant and F.N.B. agree that all such disputes shall be
fully and finally resolved to the fullest extent permitted by law, by binding
arbitration conducted by the American Arbitration Association (“AAA”) in Mercer
County, Pennsylvania in accordance with the AAA’s National Rules for the
Resolution of Employment Disputes, including, but not limited to, the rules and
procedures applicable to the selection of arbitrators. The Participant
acknowledges that by accepting this arbitration provision he/she is expressly
waiving any right to a jury trial in the event of a covered dispute. Punitive
and consequential damages shall not be permitted as an award and each party
shall bear the fees and expenses of its own counsel and expert witnesses. The
arbitrator may, but is not required, to order that the prevailing party shall be
entitled to recover from the losing party its attorneys’ fees and costs incurred
in any arbitration arising out of this Agreement. F.N.B. and the Participant
agree to abide completely by the binding decisions of the arbitrator and to keep
the outcome of such resolution strictly confidential.

Section 15. Binding Effect. This Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective heirs, executors,
administrators, successors and permitted assigns.

Section 16. Assignment and Transfers. The Participant may not assign, encumber
or transfer any of his or her rights and interests under the Award described in
this document, except, in the event of the Participant’s death, by will or the
laws of descent and distribution.

Section 17. No Limitation on F.N.B.’s Rights. The awarding of Units shall not in
any way affect F.N.B.’s right or power to make adjustments, reclassifications or
changes in its capital or business structure or to merge, consolidate,
reincorporate, dissolve, liquidate or sell or transfer all or any part of its
business or assets.

Section 18. Counterparts. This Agreement may be executed in two counterparts,
each of which shall be deemed an original, but both of which together shall
constitute one and the same instrument.

Section 19. Change in Control. To the extent necessary to comply with Code
Section 409A, a Change in Control shall not be deemed to have occurred for
purposes of this Agreement unless such event qualifies as a “change in control
event” within the meaning of Code Section 409A.

 

-7-



--------------------------------------------------------------------------------

SCHEDULE 2

CALCULATION OF RELATIVE TOTAL SHAREHOLDER RETURN

 

•   “Relative Total Shareholder Return” means F.N.B.’s TSR relative to the TSR
of the Peer Financial Institutions. Relative Total Shareholder Return will be
determined by ranking F.N.B. and the Peer Financial Institutions from highest to
lowest according to their respective TSRs. After this ranking, the percentile
performance of F.N.B. relative to the Peer Financial Institutions will be
determined as follows:

 

P = 1 –    R – 1     N – 1 

 

  where: “P” represents the percentile performance which will be rounded, if
necessary, to the nearest whole percentile by application of regular rounding.

 

     “N” represents the remaining number of Peer Financial Institutions, plus
F.N.B.

 

     “R” represents Company’s ranking among the Peer Financial Institutions.

Example: If there are 12 remaining Peer Financial Institutions, and F.N.B.
ranked 7th, the performance would be at the 50th percentile: .50 = 1 –
((7-1)/(13-1)).

 

•   “TSR” means, for each of F.N.B. and the Peer Financial Institutions, total
shareholder return, which will be calculated by dividing (i) (x) the Closing
Average Share Value minus (y) the Opening Average Share Value by (ii) the
Opening Average Share Value.

 

•   “Opening Average Share Value” means the average, over the trading days in
the Opening Average Period, of the closing price of a company’s stock multiplied
by the Accumulated Shares for each trading day during the Opening Average
Period.

 

•   “Opening Average Period” means the 20 trading days immediately preceding the
grant date.

 

•   “Accumulated Shares” means, for a given trading day, the sum of (i) one
(1) share and (ii) a cumulative number of shares of the company’s common stock
purchased with dividends declared on a company’s common stock, assuming same day
reinvestment of the dividends in the common stock of a company at the closing
price on the ex-dividend date, for ex-dividend dates between the first day of
the Opening Average Period and the trading day.

 

•   “Closing Average Share Value” means the average, over the trading days in
the Closing Average Period, of the closing price of the company’s stock
multiplied by the Accumulated Shares for each trading day during the Closing
Average Period.

 

•   “Closing Average Period” means the 20 trading days immediately preceding and
including the last day in the Performance Period.

 

-8-



--------------------------------------------------------------------------------

SCHEDULE 3

PEER FINANCIAL INSTITUTIONS

[INSERT LIST OF PEER FINANCIAL INSTITUTIONS

BY NAME AND TRADING TICKER]

 

(a) In the event of a merger of a Peer Financial Institution with an entity that
is not a Peer Financial Institution, or the acquisition or business combination
transaction by or with a Peer Company, or with an entity that is not a Peer
Financial Institution, in each case where the Peer Financial Institution is the
surviving entity and remains publicly traded, the surviving entity shall remain
a Peer Financial Institution.

 

(b) In the event of a merger or acquisition or business combination transaction
of a Peer Financial Institution by or with an entity that is not a Peer
Financial Institution, a “going private” transaction involving a Peer Financial
Institution or the liquidation of a Peer Financial Institution, where the Peer
Financial Institution is not the surviving entity or is otherwise no longer
publicly traded, the company shall no longer be a Peer Financial Institution.

 

(c) In the event of a bankruptcy or insolvency of a Peer Financial Institution,
such company shall remain a Peer Financial Institution and the lowest rank shall
be assigned such Peer Financial Institution.

 

-9-